We are of the opinion there is no error in the judgment of the Superior Court. The action is brought against the defendant as register of deeds for the county of Catawba for the penalty of two hundred dollars, given by sec. 1816 of The Code, for issuing a license for the marriage of plaintiff's daughter, who at the time was under the age of eighteen years, without making reasonable inquiry as to her age. Sec. 1814 of The Code provides that (401) "every register of deeds shall, upon a application, issue a license for the marriage of any two persons: Provided, it shall appear to him probable that there is no legal impediment to such marriage." The section further provides that if either party to the proposed marriage shall be under eighteen years of age and shall reside with her father, etc., the register shall not issue the license for such marriage without the written consent of the father in writing, etc. And then *Page 347 
sec. 1816 declares that any register of deeds who shall knowingly orwithout reasonable inquiry issue a license for the marriage of any two persons to which there is any lawful impediment, or where either of the persons is under the age of eighteen years, without the consent required by sec. 1814, shall forfeit and pay two hundred dollars to any person who shall sue for the same.
These two sections are in pari materia, and must therefore be construed together. The latter section requires that the register shall makereasonable inquiry, and the former provides that he shall not issue the license unless it shall appear to him probable that there is no legal impediment to the marriage. The latter section is qualified by the former, which indicates the degree of diligence to be used in making the inquiry, and shows what is meant by reasonable inquiry, that is, it must be such aninquiry as makes it probable that there is no impediment to the marriage.
Here the register did all that was required of him under this construction of the statute, a paper was produced to him stating the age of the female to be over eighteen years of age; it is true it was not signed by any one, but the person who produced the paper was known to the register to be a man of good character and reliable, and he stated that he knew the statement in the paper to be true. When a stranger or one who is of a bad or doubtful reputation applies for a license, the register should of course act with more caution than when the applicant is known to be reliable. Here he is reliable, and there is no reason why the register should not have put implicit faith in his statement. The inquiry was not only reasonable in the strict sense of the term, but was amply sufficient to raise a strong probability of the fact (402) that there was no impediment to the marriage.
There is no error, and the judgment of the Superior Court is affirmed.
No error.                                                  Affirmed.
Cited: Williams v. Hodges, 101 N.C. 302, 4; Cole v. Laws, 104 N.C. 656, 7; Maggett v. Roberts, 108 N.C. 178; Walker v. Adams, 109 N.C. 483;Maggett v. Roberts, 112 N.C. 75; S. v. Patterson, 134 N.C. 620;Joyner v. Harris, 157 N.C. 297; Littleton v. Haar, 158 N.C. 567; Grayv. Lentz, 173 N.C. 351; Julian v. Daniels, 175 N.C. 554. *Page 348